NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


 HERITAGE VILLAGE II HOMEOWNERS' ASSOCIATION, an Arizona
             non-profit corporation, Plaintiff/Appellee,

                                        v.

   RICHARD WEINBERG and LAINE WEINBERG, husband and wife,
                   Defendants/Appellants.

                             No. 1 CA-CV 15-0547
                               FILED 3-9-2017


           Appeal from the Superior Court in Maricopa County
                          No. CV2014-009229
             The Honorable J. Richard Gama, Judge, Retired

                            APPEAL DISMISSED


                                   COUNSEL

Freeman Law, PLLC, Scottsdale
By Shelton L. Freeman, B. Kathleen Gilbertson
Counsel for Plaintiff/Appellee

Mandel Young, PLC, Phoenix
By Taylor C. Young, Ellen B. Davis
Counsel for Defendants/Appellants
                         HERITAGE v. WEINBERG
                           Decision of the Court


                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge James P. Beene joined.


J O H N S E N, Judge:

¶1            Richard and Laine Weinberg appeal from a judgment
awarding attorney's fees and costs to Heritage Village II Homeowners'
Association. For the following reasons, we dismiss the appeal for lack of
jurisdiction.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In July 2014, Heritage sued the Weinbergs, seeking
declaratory relief and alleging breach of contract and breach of the covenant
of good faith and fair dealing in connection with the demolition of their
home and construction of a new home on a lot governed by certain
covenants, conditions, and restrictions ("CC&Rs"). Heritage also filed an
application for an order to show cause, seeking a declaratory judgment
entitling Heritage to (1) stop all construction activity, (2) access the lot to
conduct a survey, (3) remove the structure on the lot, (4) restore the lot to
its prior condition, and (5) reimburse its costs and expenses in bringing the
action.

¶3            After a three-day evidentiary hearing, the superior court
entered a signed minute entry granting Heritage declaratory relief. The
court found the Weinbergs had violated the CC&Rs and directed them to
bring the structure into compliance with the CC&Rs. The court ordered the
parties to meet and confer to determine what remedial measures were
necessary, submit a status report, and, if they could not agree, submit
separate proposed remedial orders, after which the court would enter
"further and final orders in this matter." Finally, the court awarded
attorney's fees to Heritage and directed it to submit an affidavit of fees and
statement of costs.

¶4           The Weinbergs timely appealed from the order. This court
granted Heritage's motion to dismiss the appeal for lack of jurisdiction,
pursuant to Arizona Revised Statutes ("A.R.S.") section 12-2101 (2017),
concluding (1) there was no final judgment because claims remained to be
decided and the order was not certified under Arizona Rule of Civil



                                      2
                         HERITAGE v. WEINBERG
                           Decision of the Court

Procedure 54(b), see § 12-2101(A)(1); and (2) the order was not appealable
under § 12-2101(5)(b) because the superior court did not grant or deny
injunctive relief.1

¶5            In the meantime, the parties continued to litigate the
"remedial measures" issue in the superior court. The court eventually
entered a signed minute entry setting forth the remedial measures
necessary to bring the lot into compliance with the CC&Rs. In that order,
the court specifically retained jurisdiction "to determine compliance with
this Order and enter such other orders and relief as may be needed to
effectuate the rulings of this Court."

¶6            Shortly thereafter, the superior court entered a signed
judgment awarding Heritage more than $111,000 in attorney's fees and
$3,900 in costs. The court certified this "Attorney's Fees Judgment" as final
pursuant to Rule 54(b) but ordered that it was "without prejudice to Plaintiff
to seek additional fee awards in this proceeding."

¶7         The Weinbergs timely appealed the Attorney's Fees
Judgment, but they challenge this court's jurisdiction to consider the
appeal.2

                                 DISCUSSION

¶8             This court's appellate jurisdiction is purely statutory. Ariz.
Const. art. 6, § 9; Garza v. Swift Transp. Co., 222 Ariz. 281, 283, ¶ 12 (2009).
Any decision this court renders in excess of its statutory jurisdiction is a
nullity. State v. Avila, 147 Ariz. 330, 334 (1985).

A.     A.R.S. § 12-2101(A)(1).

¶9             An appeal may be taken only from a "final judgment," which
generally is a judgment that disposes of all claims and parties. A.R.S. § 12-

1      The Arizona Rules of Civil Procedure were revised effective January
1, 2017, to reflect comprehensive stylistic and substantive changes. We cite
the versions of rules in effect at the time of the events at issue. We cite the
current version of a statute when no revision material to this decision has
since occurred.

2      The Weinbergs moved to dismiss the appeal, arguing the superior
court's Rule 54(b) certification was improper. Department M of this court
denied the motion without prejudice to reconsideration by the merits panel.



                                       3
                          HERITAGE v. WEINBERG
                            Decision of the Court

2101(A)(1); Kim v. Mansoori, 214 Ariz. 457, 459, ¶ 6 (App. 2007). Rule 54(b)
permits the superior court to certify as "final" a judgment that disposes of
fewer than all claims or parties. Brumett v. MGA Home Healthcare, L.L.C.,
240 Ariz. 420, 426, ¶ 5 (App. 2016). Although a Rule 54(b) judgment is
immediately appealable, Madrid v. Avalon Care Ctr. Chandler, L.L.C., 236
Ariz. 221, 224, ¶ 8 (App. 2014), we lack jurisdiction if the certification is not
"substantively warranted," Southwest Gas Corp. v. Irwin ex rel. County of
Cochise, 229 Ariz. 198, 202, ¶ 12 (App. 2012); Davis v. Cessna Aircraft Corp.,
168 Ariz. 301, 304 (App. 1991). We review for an abuse of discretion the
court's certification under Rule 54(b), but whether a judgment is "final" is a
question of law we review de novo. Southwest Gas, 229 Ariz. at 201, ¶ 7.

¶10           The Weinbergs argue the superior court erred in certifying the
Attorney's Fees Judgment as final. We agree. The superior court may not
certify a judgment unless it is, in fact, "final," that is, "an ultimate disposition
of an individual claim." Davis, 168 Ariz. at 304 (quoting Sears, Roebuck & Co.
v. Mackey, 351 U.S. 427, 436 (1956)). The Attorney's Fees Judgment,
however, did not dispose of a separate "claim" for attorney's fees. See Davis,
168 Ariz. at 304. Moreover, a request for attorney's fees may be considered
a separate claim only in the context of a "related judgment regarding the
merits of a cause." Kim, 214 Ariz. at 460-61, ¶¶ 9-10; see also Britt v. Steffen,
220 Ariz. 265, 269-70, ¶¶ 19-20 (App. 2008).

¶11            Further, as the Weinbergs argue, a signed order is not
properly certified pursuant to Rule 54(b) when the appellate court would
be required to review the issue again in a subsequent appeal. Southwest Gas,
229 Ariz. at 202, ¶ 12. Under that principle, the Rule 54(b) certification of
the Attorney's Fees Judgment is invalid. The premise of the Attorney's Fees
Judgment is that Heritage prevailed on the merits of its claim for
declaratory relief. But the merits of the declaratory relief claim, along with
the merits of the remaining claims that are still to be resolved, will be subject
to appellate review upon entry of a final judgment.

¶12            Heritage argues we have jurisdiction because the order the
court issued requiring the parties to meet and confer about remedial
measures is a "final" judgment. A.R.S. § 12-1831 (2017) (order granting
declaratory relief "shall have the force and effect of a final judgment or
decree"). But that order did not finally dispose of any claim, and the court
did not certify it under Rule 54(b). Heritage cites no authority, nor have we
found any, to suggest that the finality requirement does not apply to all
judgments appealable under § 12-2101(A)(1). See generally Brumett, 240
Ariz. at 427-28, ¶ 12.



                                         4
                        HERITAGE v. WEINBERG
                          Decision of the Court

B.    A.R.S. § 12-2101(A)(6).

¶13            Heritage argues we have jurisdiction pursuant to A.R.S. § 12-
2101(A)(6), which allows for the appeal of a non-final judgment "that
determines the rights of the parties and directs an accounting or other
proceeding to determine the amount of the recovery." See Bilke v. State, 206
Ariz. 462, 466, ¶ 18 (2003) (construing statutory predecessor to § 12-
2101(A)(6)); see also Brumett, 240 Ariz. at 429, ¶ 17 (compliance with Rule
54(b) or 54(c) is not required for a judgment to be appealable under § 12-
2101(A)(6)). But for a non-final judgment to be appealable under subsection
(A)(6), the superior court must determine that an interlocutory appeal
"should lie" and "the only issue remaining is the amount of recovery." Bilke,
206 Ariz. at 467-68, ¶¶ 23, 28. The court made no such findings in this case.

                              CONCLUSION

¶14           For the foregoing reasons, we dismiss this appeal for lack of
jurisdiction. We decline Heritage's suggestion that we accept review of the
Attorney's Fees Judgment as a special action.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       5